Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 1 of 10 PAGEID #: 327



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


JOSEPH SHINE-JOHNSON,

                     Plaintiff,

       v.                                          Civil Action 2:19-5395
                                                   Judge Michael H. Watson
                                                   Magistrate Judge Kimberly A. Jolson


DAVID GRAY, et al.,

                     Defendants.


                          REPORT AND RECOMMENDATION

       This matter is before the Court on Defendants’ Motion to Dismiss (Doc. 7) and Plaintiff’s

Motion for Judicial Notice and Request (Doc. 9).          For the reasons that follow, it is

RECOMMENDED that Defendants’ Motion to Dismiss (Doc. 7) be GRANTED and Plaintiff’s

Motion for Judicial Notice and Request (Doc. 9) be DENIED as moot.

   I. INTRODUCTION

       Plaintiff Joseph Shine-Johnson is a pro se prisoner incarcerated at Belmont Correctional

Institute (“BCI”). Defendants are Annette Chambers-Smith, the Director of the Ohio Department

of Rehabilitation and Correction (“ODRC”); Eugene R. Hunyadi, ODRC’s Chief Inspector; David

Gray, BCI’s Warden; and Patrick Haley, John Callarik, and David Winland, Correctional Officers

at ODRC.

       In February 2017, Plaintiff was convicted of murder and tampering with evidence in the

Franklin County, Ohio Court of Common Pleas. See State of Ohio v. Joseph Shine-Johnson, Case
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 2 of 10 PAGEID #: 328




No. 15-CR-4956 (Ohio Com. Pl. Feb. 24, 2017) (hereinafter, “State Trial Court Action”). 1 He was

subsequently sentenced to a lengthy term of imprisonment. See id., Sentencing Entry (Ohio Com.

Pl. April 11, 2017).

         With the assistance of appointed counsel, Plaintiff appealed, and the Ohio Tenth District

Court of Appeals affirmed his conviction. See State of Ohio v. Joseph Shine-Johnson, Case No.

17-AP-194, Decision (Ohio Ct. App. Aug. 21, 2018) (hereinafter, “State Appellate Court Action”).

Plaintiff’s counsel filed an Application for Reconsideration shortly thereafter. See id., Application

for Reconsideration (Ohio Ct. App. Sept. 6, 2018).

         More than two months later, while still incarcerated at BCI, Plaintiff attempted to file a pro

se Application to Reopen based on appellate counsel’s alleged ineffective assistance. See id.,

Application to Reopen Pursuant to Appellate Rule 26(B) (Ohio Ct. App. Nov. 27, 2018). Plaintiff

alleges that he gave his Application to Defendant Winland on November 15, 2018, eleven days

before it was due. (Doc. 3, ¶ 11). But, says Plaintiff, Defendant Winland delayed taking the

Application to the mail room, resulting in it being filed with the state appellate court on November

27, 2018, one day after the deadline. (Id., ¶¶ 13–20).

         The Tenth District Court of Appeals denied the Application for Reconsideration on its

merits and denied the purported pro se Application to Reopen as untimely. See State Appellate

Court Action, Mem. Decision (Ohio Ct. App. Dec. 20, 2018); id., Mem. Decision (Ohio Ct. App.

Jan. 31, 2019).




1
  The Undersigned takes judicial notice of the state trial court and state appellate court proceedings and dockets. See
Fed. R. Evid. 201; Slusher v. Reader, No. 2:18-CV-570, 2019 WL 1384423, at *4 (S.D. Ohio Mar. 27, 2019) (citing
Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008)) (“[T]he Court concludes that it can take
judicial notice of the state court proceedings and docket without converting Defendants’ Motion to Dismiss into a
motion for summary judgment.”).

                                                          2
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 3 of 10 PAGEID #: 329




       Plaintiff subsequently filed this action, alleging that Defendants’ actions caused his

purported pro se Application to Reopen to be denied as untimely:

       The purposeful delay, with deliberate and callous indifference in processing of the
       plaintiff’s time sensitive outgoing legal mail containing his Application to re-open
       his direct appeal causing the mailed [sic] to be filed late and denied as being
       untimely, denying him access to the courts which violated the plaintiff Joseph
       Shine-Johnson’s right to access the courts, and his First, Fifth, and Fourteenth
       amendment of the United States Constitution. The plaintiff will be prevented from
       ever having his constitutional claims heard and adjudicated by the appeals court or
       any higher federal court because of this violation.

(Doc. 3, ¶ 67; see also id., ¶¶ 62–64 (alleging denial of access to courts)). Liberally construing his

Complaint, Plaintiff brings claims that Defendants (1) denied him access to the courts in violation

of the First, Fifth, and Fourteenth Amendments and (2) violated his due process rights based on

their handling of his grievances in violation of the Fifth and Fourteenth Amendments. Plaintiff

requests that the Court grant him declaratory and injunctive relief and monetary damages. (Id., ¶¶

69–77).

       Defendants filed a Motion to Dismiss (Doc. 7), and Plaintiff filed a Motion for Judicial

Notice and Request (Doc. 9). After reviewing the parties’ briefing, the Court requested that the

parties submit supplemental memoranda addressing whether Plaintiff’s access-to-the-courts claim

is barred by Heck v. Humphrey, 512 U.S. 477 (1994). (Doc. 15). The parties submitted their

supplemental memoranda, and the Motions are fully briefed and ripe for resolution.

   II. STANDARD OF REVIEW

       Rule 12(b)(6) of the Federal Rules of Civil Procedure requires that a complaint “state a

claim to relief that is plausible on its face” to survive a motion to dismiss. Ashcroft v. Iqbal, 556

U.S. 662, 663–64, 678 (2009); Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). In reviewing

the complaint, a court must construe it in favor of the plaintiff and accept all well-pleaded factual

allegations as true. Twombly, 550 U.S. at 556–57. “A claim has facial plausibility when the

                                                  3
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 4 of 10 PAGEID #: 330




plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (emphasis added) (citing

Twombly, 550 U.S. at 556).

        On the other hand, a complaint that consists of “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at 555; see also

Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (noting that a plaintiff must give

specific, well-pleaded facts, not just conclusory allegations). In other words, while “detailed

factual allegations” are not required under Fed. R. Civ. P. 8(a)(2)’s “short and plain statement”

rule, the law “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 677–78 (quoting Twombly, 550 U.S. at 555) (citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

    III. DISCUSSION

        Defendants move to dismiss Plaintiff’s Complaint on a number of grounds, arguing that:

(1) Plaintiff failed to exhaust his administrative remedies, (Doc. 7 at 13–15); (2) Plaintiff’s official

capacity claims are barred by the Eleventh Amendment, (Id. at 7–8); and (3) Plaintiff fails to state

claims upon which relief may be granted, (id. at 8–13, 15–18). The Undersigned considers each

of these arguments in turn.

        A. Exhaustion of Administrative Remedies

        As a threshold matter, Defendants argue that Plaintiff failed to exhaust his administrative

remedies because he failed to comply with critical procedures, specifically, the requirement that

he name the individuals responsible for the conduct underlying his grievance. (Id. at 14).

        The Prison Litigation Reform Act, which applies to this case, provides that an inmate may

not bring an action related to prison conditions under federal law “until such administrative



                                                   4
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 5 of 10 PAGEID #: 331




remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). A prisoner’s failure to name all

of the individuals involved in the issue being grieved is grounds for dismissing claims for failure

to exhaust. Reed-Bey v. Pramstaller, 603 F.3d 322, 324–25 (6th Cir. 2010). But “[w]hen prison

officials decline to enforce their own procedural requirements and opt to consider otherwise-

defaulted claims on the merits, so as a general rule will we.” Id. at 325 (citing Vandiver v.

Correctional Med. Servs., Inc., 326 F. App’x 885, 891 (6th Cir. 2009)).

       Here, prison officials considered Plaintiff’s grievance on the merits and denied it. (See

Doc. 3 at 26–27). Because prison officials declined to enforce their own procedural requirements,

the Undersigned considers Plaintiff’s claims on the merits. See Reed-Bey, 603 F.3d at 326 (“We

see no benefit to enforcing a procedural bar that the Department of Corrections did not. We instead

conclude that Reed–Bey properly exhausted his claim because he invoked one complete round of

the Department’s grievance procedures and received merits-based responses at each step.”).

       B. Sovereign Immunity

       Defendants next assert that Plaintiff’s official capacity claims should be dismissed because

they are entitled to Eleventh Amendment immunity. (Doc. 7 at 7–8).

       “State sovereign immunity generally bars damages actions against states from proceeding

in federal court. This immunity also generally applies to state agents and instrumentalities,

including state officials sued in their official capacities.” Kanuszewski v. Michigan Dep’t of Health

& Human Servs., 927 F.3d 396, 413 (6th Cir. 2019) (internal citations and quotations omitted). To

the extent Plaintiff sues Defendants in their official capacities for monetary damages, state

sovereign immunity bars those claims. But “[t]he Supreme Court recognizes an exception to [the

state sovereign immunity] rule if an official-capacity suit seeks only prospective injunctive or

declaratory relief.” Cady v. Arenac Cty., 574 F.3d 334, 344 (6th Cir. 2009) (citing Papasan v.



                                                 5
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 6 of 10 PAGEID #: 332




Allain, 478 U.S. 265, 276 (1986)). Plaintiff appears to seek prospective injunctive relief here, (see

Doc. 3, ¶ 71), and those official capacity claims are not barred as a result.

         C. Failure to State a Claim

         Defendants argue that Plaintiff has failed to state a claim upon which relief may be granted.

                   1. Denial of Access to Courts

         Plaintiff alleges that Defendants denied him access to the courts in violation of the First,

Fifth, and Fourteenth Amendments. 2 (See Doc. 3, ¶ 67). Specifically, Plaintiff alleges that

Defendants delayed sending his legal mail, resulting in his application to reopen the State

Appellate Court Action being denied as untimely. (See id.).

         Prisoners have a fundamental right to access the courts. Bounds v. Smith, 430 U.S. 817,

828 (1977). So, as a result, “[p]rison officials may not erect any barriers that impede an inmate’s

access to the courts.” Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996). “In order to state a claim

for interference with access to the courts, however, a plaintiff must show actual injury.” Harbin-

Bey, 420 F.3d at 578 (citing Thaddeus–X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc)).

“Examples of actual prejudice to pending or contemplated litigation include having a case

dismissed, being unable to file a complaint, and missing a court-imposed deadline.” Harbin-Bey,

420 F.3d at 578 (citing Jackson v. Gill, 92 F. App’x 171, 173 (6th Cir. 2004)). In other words,

Plaintiff must plead that Defendants’ actions impeded his ability to bring a nonfrivolous claim.

Lewis v. Casey, 518 U.S. 343, 351–53 (1996).




2
  Although Plaintiff relies, in part, on the Fifth Amendment as the basis for his claims, it does not apply here where
Defendants are all state officials. See Palmer v. Schuette, 768 F. App’x 422, 426–27 (6th Cir. 2019) (citing Scott v.
Clay Cty., 205 F.3d 867, 873 n.8 (6th Cir. 2000)) (“While the Fifth Amendment undeniably contains a due process
guarantee, it applies to federal, not state, officials and thus the district court limited its analysis to plaintiff’s claim to
the due process protections of the Fourteenth Amendment.”).

                                                              6
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 7 of 10 PAGEID #: 333




       Like all § 1983 claims, an access-to-the-courts claim is limited by Heck v. Humphrey, 512

U.S. 477 (1994). “Heck blocks a state prisoner’s § 1983 claim if its success ‘would necessarily

imply the invalidity of his conviction or sentence.’” Sampson v. Garrett, 917 F.3d 880, 881 (6th

Cir.), cert. denied, 140 S. Ct. 528, 205 L. Ed. 2d 340 (2019) (quoting Heck, 512 U.S. at 487). “The

idea is to channel what amount to unlawful-confinement claims to the place they belong: habeas

corpus.” Sampson, 917 F.3d at 881 (citing Wilkinson v. Dotson, 544 U.S. 74, 81 (2005)).

       Sampson illustrates the application of these principles to an access-to-the-courts claims.

There, a state prisoner alleged he was denied access to the courts because certain government

officials and private attorneys “conspired to deprive him of trial transcripts, exhibits, and other

records,” interfering with his direct criminal appeal. Sampson, 917 F.3d at 881.

       The Sixth Circuit applied Heck and barred the claim. “Because the right of access is

ancillary to a lost underlying claim, without which a plaintiff cannot have suffered injury by being

shut out of court, a successful access claim requires a prisoner to show that the defendants have

scuttled his pursuit of a nonfrivolous, arguable claim.” Id. The plaintiff alleged that “the

defendants prevented him from using the trial transcripts and other materials in his direct—and

unsuccessful—appeal.” Id. at 882. So “[h]e could prevail on that claim only if he showed that the

information could make a difference in a nonfrivolous challenge to his convictions. He could win

in other words only if he implied the invalidity of his underlying judgment. Heck bars this kind of

claim.” Id.

       So too here. Plaintiff alleges that Defendants prevented him from timely submitting his

Application to Reopen his direct criminal appeal, denying him access to the courts. (Doc. 3, ¶ 67;

see also id., ¶¶ 62–64 (alleging denial of access to courts)). There, he sought to reopen his direct

appeal based on his appellate counsel’s alleged ineffective assistance for failing to challenge his



                                                 7
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 8 of 10 PAGEID #: 334




conviction based on the State’s alleged alteration of exculpatory evidence. See generally State

Appellate Court Action, Application to Reopen Pursuant to Appellate Rule 26(B) (Ohio Ct. App.

Nov. 27, 2018); (see also Doc. 3, ¶ 53). Plaintiff, as a result, could prevail only if the Court

concluded that he had a nonfrivolous ineffective assistance of appellate counsel claim, which

would necessarily require the Court to find that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different,” Strickland

v. Washington, 466 U.S. 668, 694 (1984). Such a finding, of course, would imply the invalidity

of Plaintiff’s criminal conviction. And Heck tells us that Plaintiff cannot bring this type of claim

under § 1983. See Sampson, 917 F.3d at 882; Harris v. Sowers, No. 2:16-CV-888, 2020 WL

635653, at *10 (S.D. Ohio Feb. 11, 2020), report and recommendation adopted, No. 2:16-CV-

888, 2020 WL 1042381 (S.D. Ohio Mar. 4, 2020) (citing Sampson, 917 F.3d at 881–82) (“To

prevail on his access to the courts claims, Plaintiff must show that Defendants Lovette and Ricker

thwarted his nonfrivolous legal claim, i.e., a successful appeal challenging his underlying

conviction in state court. However, as explained by Sampson, Heck bars this kind of access to the

courts claim.”). Plaintiff’s claim fails as a result.

                2. Due Process – Denial of Grievances

        Plaintiff also appears to claim that certain Defendants violated his due process rights in

their handling and denial of his grievances related to the legal mail system at BCI. (See Doc. 3,

¶¶ 24, 28–30, 33, 36–38 (alleging misconduct by Defendants in denying his complaints and

grievances)).

        But “[t]he Sixth Circuit has held that prisoners do not have a constitutionally protected

liberty interest in an inmate grievance procedure.” Archibald v. Warren Cty. Reg’l Jail, No. 1:18-

CV-P63-GNS, 2018 WL 5270337, at *5 (W.D. Ky. Oct. 23, 2018) (collecting cases).                  So



                                                   8
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 9 of 10 PAGEID #: 335




Defendants’ alleged “failure to respond, or other deficiencies in the grievance process, … do not

give rise to a plausible claim of federal constitutional dimension because [Plaintiff] has no right

under the Constitution to an effective prison grievance procedure.” Haywood v. Gifford, No. 1:17-

CV-398, 2017 WL 5633316, at *3 (S.D. Ohio Oct. 4, 2017), report and recommendation

adopted, No. 1:17-CV-398, 2017 WL 5598167 (S.D. Ohio Nov. 21, 2017) (collecting cases); see

also Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003) (collecting cases) (“Argue’s

allegations do not state a claim because there is no inherent constitutional right to an effective

prison grievance procedure.”).     The Undersigned recommends that this claim be dismissed

accordingly.

   IV. CONCLUSION

       For the foregoing reasons, the Undersigned RECOMMENDS Defendants’ Motion to

Dismiss (Doc.7) be GRANTED and Plaintiff’s Motion for Judicial Notice and Request (Doc. 9)

be DENIED as moot.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review



                                                   9
Case: 2:19-cv-05395-MHW-KAJ Doc #: 20 Filed: 06/05/20 Page: 10 of 10 PAGEID #: 336




the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: June 5, 2020                                 s/Kimberly A. Jolson
                                                   KIMBERLY A. JOLSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                              10
